IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA
CHARLESTON DIVISION
IN ADMIRALTY

In the matter of the Complaint of MORAN
ENVIRONMENTAL RECOVERY, LLC,
as the owner of the vessel “Miss June” and
her engines, tackle, appurtenances, etc.

For exoneration from, or limitation of,
liability,

 

The undersigned hereby certifies that on the

Civil Action No.: 2:18-cv-02396-DCN

)
) CERTIFICATE OF SERVICE
)
)
)
)

a “&™ day of February 2019, she served a copy of

the foregoing Interrogatories to Claimant Estate of Edward Barnett via emai! and U.S. Mail,

postage prepaid and addressed as follows:

Gedney M. Howe, III
Law Offices of Gedney M. Howe, III, PA
PO Box 1034
Charleston, SC 29402
ghowe(@gedneyhowe.com

 

A. Elliot Barrow, Jr.
Barrow Law Firm, LLC
1051 Chuck Dawley Blvd.
Mt. Pleasant, SC 29464
blf@barrowlawfirm.com

ATTORNEYS FOR CLAIMANT ESTATE OF
DAVID WAYNE RAFFERTY

Charleston, SC

Brookiyn A. O’Shea, Esquire
Ian R. O’Shea, Esquire
O’Shea Law Firm, LLC

1126 Folly Road
Charleston, SC 29412
brook@theoshealawfirm.com
ioshea(@theoshealawfirm.com

Christopher J. McCool
5861 Rivers Avenue
North Charleston, SC 29406
emccool@joyelawfirm.com

ATTORNEYS FOR CLAIMANT ESTATE OF
EDWARD BARNETT

Sans le POW MRO

Stacie E. Louis- -Jacques
